Xittle, J.
A provision in a security-deed which contained a power of sale, directing that such sale must be for cash, was sufficiently complied with when the land described in the deed was duly advertised and exposed to sale in accordance with the terms of the power, and hid in by a person entitled to receive the proceeds of the sale, to whom the trustee authorized to make the sale thereupon conveyed the land and entered upon the purchaser’s debt a credit equal in amount to such proceeds. This was exactly the same thing, in effect, as if the purchaser had been required to pay the amount of his bid in cash and the trustee had immediately returned to him the money and made the credit as stated.

Judgment in each case affirmed.


All the Justices concurring.